DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1-20 of U.S. Application 16836486 filed on March 31, 2020 have been examined. 

Allowable Subject Matter
Claims 1, 9, and 16 are allowed over the prior art of record.
The closest prior art of record is Sibenac et al., US 20170168494 A1, in view of Kwon et al., US 20180170373 A1, hereinafter referred to as Sibenac, and Kwon, respectively.
The following is an examiner’s statement of reasons for allowance:

Sibenac discloses receiving data from first and second sensors, and storing the received data in a memory, wherein the first sensor may be an imaging sensor that collects image data for the surroundings of a vehicle. 

Kwon teaches receiving data from an imaging sensor, determining an illumination around a vehicle, and selectively illuminating an area around the vehicle to improve the quality of the data from the imaging sensor.
As to claims 1, 9, and 16, the closest prior art of record either taken individually or in combination with other prior art of record fails to teach or suggest: 

An electronic device, comprising:
an interface circuit configured to communicate with a first sensor and a second sensor, wherein the second sensor comprises a radar sensor and the second sensor is configured to use a different sensing technique than the first sensor;
memory; and
control logic, coupled to the interface circuit and the memory, which is configured to:
measure, using the first sensor, first sensor information associated with a first field of view and a first timestamp and, using the second sensor, second sensor information associated with a second field of view and a second timestamp, wherein the first sensor and the second sensor are different types of sensors, the first timestamp and the second timestamp are concurrent or in close temporal proximity, and the first field of view and the second field of view at least substantially overlap, wherein the first sensor information and the second sensor information are associated with operation of a vehicle having one or more non-retractable wheels in contact with a surface, and
wherein the measuring comprises:
determining, using a pretrained predictive model, a predefined or predetermined annotation associated with the first sensor information, wherein the first sensor information is an input of the pretrained predictive model and the predefined or predetermined annotation is an output of the pretrained predictive model, and wherein the predefined or predetermined annotation is associated with an object that is common to the first field of view and the second field of view; and
storing, in the memory, the first sensor information, the second sensor information, and the predefined or predetermined annotation, wherein the predefined or predetermined annotation is stored at a memory location associated with the second sensor information.

A non-transitory computer-readable storage medium for use in conjunction with an electronic device, the computer-readable storage medium storing program instructions, wherein, when executed by the computer system, the program instructions cause the computer system to perform one or more operations comprising:
measuring, using a first sensor, first sensor information associated with a first field of view and a first timestamp and, using a second sensor, second sensor information associated with a second field of view and a second timestamp, wherein the first sensor information and the second sensor information are associated with operation of a vehicle having one or more non-retractable wheels in contact with a surface, and wherein the second sensor comprises a radar sensor and the second sensor uses a different sensing technique than the first sensor, and
wherein the measuring comprises:
determining, using a pretrained predictive model, a predefined or predetermined annotation associated with the first sensor information, wherein the first sensor information is an input of the pretrained predictive model and the predefined or predetermined annotation is an output of the pretrained predictive model, and wherein the predefined or predetermined annotation is associated with an object that is common to the first field of view and the second field of view; and
storing, in memory in or associated with the electronic device, the first sensor information, the second sensor information, and the predefined or predetermined annotation, wherein the predefined or predetermined annotation is stored at a memory location associated with the second sensor information.

A method for generating a dataset, comprising:
by an electronic device:
measuring, using a first sensor, first sensor information associated with a first field of view and a first timestamp and, using a second sensor, second sensor information associated with a second field of view and a second timestamp, wherein the first sensor information and the second sensor information are associated with operation of a vehicle having one or more non-retractable wheels in contact with a surface, and wherein the second sensor comprises a radar sensor and the second sensor uses a different sensing technique than the first sensor, and
wherein the measuring comprises:
determining, using a pretrained predictive model, a predefined or predetermined annotation associated with the first sensor information, wherein the first sensor information is an input of the pretrained predictive model and the predefined or predetermined annotation is an output of the pretrained predictive model, and wherein the predefined or predetermined annotation is associated with an object that is common to the first field of view and the second field of view; and
generating the dataset by storing, in memory in or associated with the electronic device, the first sensor information, the second sensor information, and the predefined or predetermined annotation, wherein the predefined or predetermined annotation is stored at a memory location associated with the second sensor information.

Claims 2-8 depend from claim 1, claims 10-15 depend from claim 9, and claims 17-20 depend from claim 16, and are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668